                                     Np
                                                                 1US
                                                                  •» DISTRICT
                                                                         CLERK'S OFFICE
                                                                              COURT E.D,N.y.
UNITED STATES DISTRICT COURT                                    .      ... q
EASTERN DISTRICT OF NEW YORK                                    *       ^^              *
                                                        X       IKOOiKLYlM ORFIICE
BANKERS STANDARD INSURANCE CO., as subrogee
ofRobyn Wolf-Eagle and Alan Eagle,                                                 ORDER

                             Plaintiff,                                 17-CV-4415(NGG)(GRB)

              -against-

R.C. COMPLETE LANDSCAPING and ROBERT
CERPENA,

                             Defendants.
                                                       -X
NICHOLAS G. GARAUFIS,United States District Judge.

       Plaintiff Bankers Standard Insurance Co., as subrogee ofRobyn Wolf-Eagle and Alan

Eagle (the "Eagles"), alleges that "a vehicle operated by" Defendants R.C. Complete

Landscaping and Robert Cerpena collided with a wall ofthe Eagles' home while Defendants

performed landscaping work on or around July 30,2016, causing extensive damage to the house.

(Compl.(Dkt. 1)at UK 9-11,14-18; Aif. of Michael D. O'Donnell("O'Donnell Aff.")(Dkt. 15-

1)K 4.) Pursuant to the Eagles' insurance policy. Plaintiff paid them $183,465.43 for damages

resulting from the accident. (O'Donnell Aff. K 6; s^ Damage Calculations(Dkt. 15-2).)

       In this case. Plaintiff seeks the same amount in damages—$183,465.43—^from

Defendants. (O'Donnell Aff. If 15; Damage Calculations.) Plaintifffiled its complaint on July

26,2017. (Compl.) On March 27,2018, Plaintiff secured certificates of default as to both

Defendants. (Certificate ofDefault(Dkt. 14).) Plaintiffthen moved for defaultjudgment(Mot.

for Default J.("Mot.")(Dkt. 15)), and this court referred the motion to Magistrate Judge Gary R.

Brown(May 21,2018 Order)for a report & recommendation("R&R").

       On February 27,2019, Judge Brown issued an R&R in which he recommended that this

court grant Plaintiff's motion and award Plaintiffthe damages it requests: $183,465.43. (R&R
(Dkt. 16) at 2.) According to Judge Brown,the record reflects that proper service was made on

Defendants,that Defendants did not file an answer or motion, and that the Clerk of Court

properly entered a notation of default pursuant to Federal Rule of Civil Procedure 55. (R&R at

1.) He found that Defendants' defaults "constitute 'an admission of all well-pleaded

allegations'" against them and that Plaintiff has demonstrated that its allegations establish a

subrogation claim against Defendants for property damage to the Eagles' home. (Id.(quoting

Vermont Teddv Bear Co. v. 1-800 BEARGRAM Co.. 373 F.3d 241,246(2d Cir. 2004)).) He

further found that Plaintiff had established through documentary evidence, including.invoices for

repairs to Plaintiffs home and checks issued by Plaintiff, that it is entitled to $182,448.48 for

repairs-of-property costs and $1,016.95 for initial mitigation and board-up costs, for a total of

$183,465.43. (Id. at 1-2(citing Transatlantic Marine Claims Agencv.Inc. v. Ace Shipping

Corp.. 109F.3d 105, 111 (2dCir. 1997)).)

       No party has objected to the R&R and the time in which to do so has passed. Fed. R.

Civ. P. 72(b)(2). The court therefore reviews the R&R for clear error. Fed. R. Civ. P. 72,1983

Advisory Committee's Notes; s^ Colvin v. Berrvhill. 734 F. App'x 756,758 ^(2d Cir. 2018)

(summary order); Wider v. Colvin,245 F. Supp. 3d 381, 385(E.D.N.Y. 2017).

       Finding no clear error in the R&R,the court ADOPTS the R&R(Dkt. 16)in full.

Accordingly,Plaintiffs motion for defaultjudgment(Dkt. 15)is GRANTED and the court

awards Plaintiff$183,465.43 in damages. The Clerk of Court is respectfully DIRECTED to

enter judgment for Plaintiffs and close this case.

       SO ORDERED.

                                                                       s/Nicholas Garaufis
Dated: Brooklyn, New York                                            NICHOLAS G. GARAXTFIS
       March-?^ 2019                                                 United States District Juage
